Citation Nr: 0206593	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a laceration scar, 
left side of the face, currently rated at 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from March 1963 
to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.

The Board remanded the issue to the RO for further 
development in July 1997.  Thereafter, in an October 2000 
decision, the Board denied the veteran's claim.  He appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  

In June 2001, the Veterans Claims Court vacated the Board's 
October 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left facial scar is moderately disfiguring.

3.  There is no evidence of marked and unsightly deformity of 
the eyelids, lips, or auricles, tissue loss, cicatrization, 
marked discoloration, or significant color contrast of the 
veteran's left facial scar.  


CONCLUSION OF LAW

The criteria for a disabling rating greater than 10 percent 
for a laceration scar, left side of the face, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes (DCs) 7800, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the service-connected 
scar on the left side of his face is severely disfiguring and 
has psychologically affected him, thereby warranting a higher 
disability rating.  

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Historically, the RO granted entitlement to service 
connection for a laceration scar on the left side of the 
veteran's face in a July 1986 rating decision, and assigned a 
10 percent rating.  The RO rated the veteran's scar 
disability under DC 7800.  The Board will also consider DCs 
7803, 7804, and 7805.

Under DC 7800, a slight disfiguring scar of the head, face or 
neck warrants a noncompensable evaluation.  A moderate 
disfiguring scar of the head, face, or neck warrants a 10 
percent evaluation.  If the scarring is severe, especially if 
it produces a marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent evaluation is warranted.  The 
Note to DC 7800 relates that, in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 30 percent rating may be increased to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant disfiguring conditions can be submitted to VA 
central office for rating with several unretouched 
photographs.  38 C.F.R. § 4.118, DC 7800 (2001).

A 10 percent evaluation is warranted under DC 7803 for 
superficial scars that are poorly nourished with repeated 
ulceration.  A 10 percent evaluation is also warranted for 
superficial scars that are tender and painful on objective 
demonstration under DC 7804.  Finally, all other scars are 
rated on the limitation of the part affected.  38 C.F.R. 
§ 4.118, DCs 7803, 7804, 7805 (2001).  

Factual Background:  In August 1994, the veteran filed the 
current claim.  An October 1995 VA general medical 
examination noted that the veteran sustained a deep 
laceration to the left side of his face in 1967 as a result 
of a knife wound.  Physical examination described a well-
healed scar over the left side of the veteran's face.  

While on appeal, the veteran underwent a VA scars examination 
in August 1997.  At that time, he reported that the scar had 
healed well with occasional clear drainage from the left 
nasal ala region.  He denied pain or pruritus but was 
bothered cosmetically by the scar.  Physical examination 
revealed an 8 cm., well-healed, linear scar across the left 
cheek and left temporal area, extending to the left nasal ala 
with no evidence of a keloid formation.  Left exotropia was 
also noted.  The clinical assessment was well-healed, linear 
scar of the left cheek and temple without keloid formation.  
The examiner concluded that no further treatment was 
indicated.  The Board also notes that multiple color 
photographs are associated with the claims file showing a 
visible scar in the left cheek area.  

Legal Analysis:  Based on the above evidence, the Board finds 
that there is no basis on which to assign a higher evaluation 
for the veteran's left facial scar.  First, although the 
veteran's scar is located on his face, two separate VA 
examinations have reported that the scar was well-healed.  
Moreover, the Board has reviewed the color photographs and 
finds the scar to be no more than moderately disfiguring.  
While the scar is visible, it does not appear to the Board to 
be unsightly, repugnant, or deforming.  Of note, due to the 
veteran's ruddy complexion, the slight discoloration is 
barely noticeable.  In addition, as noted in the most recent 
VA examination, there is no keloid formation or apparent 
evidence of tissue loss.  Further, there is no evidence of 
ulcerations, tenderness, or pain.  

Moreover, a 10 percent rating is the highest available for 
scars of other than the face under DCs 7803 or 7804.  
Therefore, a higher than 10 percent rating would not be 
available under either of these codes regardless of the 
severity of the scar.  No evidence of limitation of the cheek 
bone is shown and, as such, DC 7805 is not for application.  
Finally, while the scar essentially follows the veteran's 
cheek line under the eye, there is no deformity of the eyelid 
noted.  Therefore, in the absence of severe scarring, no more 
than a 10 percent disability rating is warranted at this 
time. 

The Board has considered the veteran's statements that his 
facial scar is worse than currently evaluated.  His 
statements are probative of symptomatology; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
are more probative than the subjective evidence of an 
increased disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Finally, in considering the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  In addition, the issue was the subject of a 
Board remand in July 1997.  Next, the veteran underwent a 
recent VA examination to address the issue on appeal and for 
the specific purpose of associating color photographs with 
the claims file, which has been done.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.



ORDER

The claim for entitlement to an increased rating for a 
laceration scar, left side of the face, currently rated 
10 percent disabling, is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

